Citation Nr: 1820718	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-38 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability, to include claimed as secondary to a right knee disability.

3. Entitlement to service connection for a right foot disability, to include claimed as secondary to a right knee disability.

4. Entitlement to service connection for a left foot disability, to include claimed as secondary to a right knee disability.

5. Entitlement to service connection for a low back disability, to include claimed as secondary to a right knee disability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decisions issued by RO. The Veteran testified before the undersigned in an April 2015 video-conference hearing. A transcript of the hearing is included in the electronic claims file. The Board remanded the appeal in August 2016 for further development of the record. 

The appeal originally included the issue of entitlement to service connection for an acquired psychiatric disorder. In December 2017, the RO granted service connection for unspecified depressive disorder and anxiety disorder and assigned a 30 percent rating effective March 15, 2013. The Veteran filed a Notice of Disagreement (NOD) with the assigned 30 percent rating and the March 15, 2013 effective date in February 2018. See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability). 

The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238   (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The Veteran was previously represented by the Disabled American Veterans (DAV). In October 2016, the Veteran submitted a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of attorney Shannon Brewer. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for the appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current right knee disability is not attributable to disease or injury sustained during his period of service.

2. The Veteran has not demonstrated evidence of a current left knee disability.

3. The Veteran has not demonstrated evidence of a current right foot disability.

4. The Veteran has not demonstrated evidence of a current left foot disability.

5. The Veteran's current low back disability is not attributable to disease or injury sustained during his period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left knee disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for a right foot disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for a left foot disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for service connection for a low back disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

Right Knee Disability

The Veteran contends that he has right knee disability that onset due to injury sustained during his period of service. An October 2008 service treatment record reflects that the Veteran complained of a two week history of right knee pain. The Veteran reported that he hit his knee on the bathroom sink. On examination, the assessment was prepatellar bursitis. The Veteran was instructed not to run for three to four weeks. 

Subsequent to service, the January 2013 report of VA knee and lower leg conditions examination documents a diagnosis of right knee strain. The Veteran reported that he injured his right knee in service when he struck it on a metal sink. He was diagnosed with pre-patellar bursitis. He reported that he did not seek treatment for his right knee for his right knee after service because he did not have health insurance; however, he reported that his right knee disorder symptoms worsened. He denied any additional injury to his right knee.

The physician noted that the Veteran sustained a right knee injury during his period of service diagnosed as prepatellar bursitis. The physician explained that prepatellar bursitis was typically an acute, self-limited condition that resolves without chronic sequelae. The physician found there was insufficient information to establish a nexus between the prepatellar bursitis and the Veteran's current knee pain. Accordingly, the physician opined that the Veteran's current right knee disability was less likely as not related to injury sustained during his period of service.

In the September 2016 VA examination addendum, the physician opined, after further review of the treatment records and Veteran's hearing testimony, that it remained less likely as not that the Veteran current right knee disability was related to his period of service. The physician explained that the Veteran's in-service prepatellar bursitis would have been expected to resolve. In addition, the physician noted that the Veteran's current diagnosis, right knee patellofemoral syndrome, was a separate diagnosis from the prepatellar bursitis. The physician noted that the Veteran had a marked increase in weight over the years since his separation from service, gaining in excess of 40 pounds. The physician explained that excessive weight gain was a major risk factor for knee pain and patellofemoral syndrome. The physician concluded that there remained insufficient evidence to link the Veteran's current right knee disability to injury sustained during his period of service.

In the May 2017 VA examination addendum, the physician determined that there was no objective evidence between the years 2009 and 2012 documenting complaints of knee pain that had been ongoing since the Veteran's period of service. The physician noted that examination findings from 2012 forward were inconsistent with the in-service diagnosis of prepatellar bursitis.  The physician explained that the current diagnosis, patellofemoral syndrome, could at least in part be explained by the Veteran's significant weight gain subsequent to service. Thus, the physician reiterated the opinion that it was less likely as not that the Veteran's current right knee disability was related to injury sustained during his period of service.

A July 2017 private treatment record documents the physician's review of the evidence of record and examination of the Veteran. On examination the assessment was probable chondromalacia patella. The physician opined that the Veteran's right knee disability began during his period of service, was caused by the injury sustained in service and had been continuous since that time without resolution.  

Though the Veteran has a current right knee disability, the preponderance of the evidence is against a finding of a linkage between the onset of the right knee disability and a period of service. Rather, the more probative evidence shows that the current right knee disability had no etiological relationship to an in-service injury, having onset years after service consistent with the Veteran's significant weight gain subsequent to his period of service (See January 2013 VA examination report and September 2016 and May 2017 VA addendum examination reports).

The Board has considered the opinion provided by the private physician in July 2017, that  the Veteran's right knee disability began during his period of service, was caused by the injury sustained in service and had been continuous since that time without resolution. To the extent this statement represents evidence in favor of the claim the Board is affording it little probative value because the physician offers no rationale for the expressed opinion. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305   (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). Accordingly, this opinion is afforded little probative value.

The more probative opinions are the opinions offered by the VA physician in January 2013, September 2016 and May 2017. The VA physician acknowledged the in-service injury and diagnosed prepatellar bursitis but explained that the current right knee disability was distinct from the in-service diagnosis and resulted from the Veteran's significant weight gain subsequent to his period of service. The Board has the authority to and affords more probative weight to these opinions of the VA physician offered in January 2013, September 2016 and May 2017. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran is not competent to link his right knee disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained right knee injury in service. However, he is a lay person and is not competent to establish that his current right knee disability onset as a result of any in-service injury. The Veteran is not competent to offer opinion as to etiology of any current right knee disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a right knee disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee, Right Foot, Left Foot

The Veteran contends that he has left knee, right foot and left foot disabilities that onset due to injury sustained during his period of service. The service treatment records contain no complaints of, treatment for or diagnosis of a left knee, right foot or left foot disability. 

Subsequent to service, a November 2012 VA treatment record documents the Veteran complaint of right foot pain. A March 2017 VA treatment record reflects that the Veteran requested physical therapy for bilateral knee weakness.

The claims of service connection for left knee, right foot and left foot disabilities must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C. §§ 1110, 1131.  Here, the Veteran has presented no evidence of, nor does probative evidence show that the Veteran has current left knee, right foot or left foot disabilities. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001) (pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted). 

The Veteran was not afforded a specific VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claims dos not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current left knee, right foot or left foot disability, no examination is required.     

The Veteran is competent to describe the circumstances and incidents of his period of service and allege factual circumstances that then occurred. However, he is a lay person and is not competent to establish that he has current left knee, right foot or left foot disabilities related thereto. The Veteran is not competent to diagnose or offer opinion as to etiology of any current left knee, right foot or left foot disability. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for left knee, right foot and left foot disabilities must be denied. The preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Low Back

The Veteran contends that he has a low back disability that onset due to injury sustained during his period of service. The service treatment records contain no complaints of, treatment for or diagnosis of a low back disability. 

Subsequent to service, a November 2012 VA treatment record documents the Veteran complaint of back pain. A January 2017 VA treatment record documents the Veteran's complaint of  ongoing low back pain  with radiation of the pain in the left leg pain and left foot numbness. The Veteran reported that his low back pain onset in approximately 2009 and now he experienced radiation of the pain down the left lower extremity. The impression was acute left sciatica. A July 2017 VA treatment record documents the Veteran's complaint of low back pain with radiation of the pain down his lower extremities, bilaterally. The Veteran reported that he had back surgery in January. The Veteran was status post L5 laminectomy and partial L4 laminectomy. The Veteran periodically requested opioids for pain management and was encouraged to utilize non-opioid pain medication for chronic pain management.

Though the Veteran has a low back disability, the preponderance of the evidence is against a finding of a linkage between the onset of the current low back disability and a period of service. Rather, the most probative evidence shows that the current low back disability had acute onset subsequent to his period of service (See January 2017 VA treatment record).

As service connection has not been established for a right knee disability, service for a low back disability is not warranted on a secondary basis. 38 C.F.R. § 3.310.

The Veteran was not afforded a specific VA spine examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence fails to demonstrate that the current low back disability onset due to injury sustained during a period of service, no examination is required.     

The Veteran is competent to describe the circumstances and incidents of his period of service and allege factual circumstances that then occurred. However, he is a lay person and is not competent to establish that he has current low back disability related thereto. The Veteran is not competent to diagnose or offer opinion as to etiology of any current low back disability. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a low back disability must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a low back disability is denied.


REMAND

The claim of entitlement to a TDIU rating is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Remand is required because the claim for entitlement to a TDIU rating is inextricably intertwined with the claim of entitlement to an increased rating for the unspecified depressive disorder and anxiety disorder. The Board will defer the issue until the development for the claim for an increased rating for the unspecified depressive disorder and anxiety disorder has been completed.

2. After completing all indicated development for the claim of entitlement to an increased rating for the unspecified depressive disorder and anxiety disorder, readjudicate the claim for entitlement to a TDIU rating that is on appeal. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


